[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                          DECEMBER 7, 2009
                             No. 09-11710                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                   D. C. Docket No. 08-00042-CR-RH-1

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

DASHAWN QUANTRAVIOUS LEWIS,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                            (December 7, 2009)

Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

     Randolph P. Murrell, appointed counsel for Dashawn Quantravious Lewis
in this direct criminal appeal, has filed a motion to withdraw from further

representation of the appellant on the ground that the appeal has no arguable merit,

and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lewis’s conviction and

sentence are AFFIRMED.




                                         2